Citation Nr: 1701963	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  14-06 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Service connection for benign prostate hypertrophy (BPH), claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, SC.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In May 2015, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In a December 2015 decision, the Board denied the claim for service connection for BPH.  The Veteran then appealed the December 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Secretary of VA and a representative of the Veteran (parties) filed a Joint Motion for Remand (JMR).  In the JMR, the parties agreed that the Board failed to ensure that VA fulfilled its duties to notify and assist the Veteran with the development of the claim on appeal.  Pursuant to the August 2016 JMR, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for BPH

The Board finds that a remand is necessary to comply with the terms of the August 2016 JMR, which was adopted as the Court's order in August 2016.  As stated above, in the August 2016 JMR, the parties agreed that the Board failed to ensure that VA fulfilled its duties to notify and assist the Veteran with the development of the claim on appeal.  In reaching this agreement, the parties noted that the RO informed the Veteran in a February 2013 rating decision that the New York City (NYC) VA Medical Center (VAMC) had responded in April 2011 that it had no treatment records for this Veteran, where no such response from the NYC VAMC appears in the record.  

The August 2016 JMR also noted that the Veteran submitted private treatment (medical) records in June 2011, which included an April 2002 laboratory report noting that the report had been faxed to Dr. Jacobs, and a September 2003 treatment note diagnosing symptomatic BPH and stating that Dr. Jacobs had been consulted about whether surgery was indicated given that medication was failing.  

The parties agreed that, once the Board became aware of BPH treatment by 
Dr. Jacobs through these medical records, it was compelled to remand the case so the Veteran could be requested to provide a release form for VA to obtain 
Dr. Jacobs' records.  The JMR concluded that the Board should remand the case in order to undertake additional efforts to obtain the NYC VAMC medical records from 1969 to 1985, and to provide the Veteran with the appropriate notice so that he may provide a signed release for Dr. Jacobs' treatment records for the BPH disability.  Based on the foregoing, and pursuant to the August 2016 JMR, the Board finds that a remand is necessary in order to fulfill the Court order regarding the above-referenced treatment (medical) records. 

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should undertake additional efforts to obtain the Veteran's treatment records from the NYC VAMC for the period from 1969 to 1985.  

2. The AOJ should request the Veteran to provide VA with the information and authorization necessary to obtain treatment records for the BPH disorder from 
Dr. Jacobs; the Veteran should provide the full name and address of Dr. Jacobs, as well as dates of treatment for BPH.  

3. Efforts to obtain the above-referenced VA and private treatment (medical) records should be associated with the claims file and requests for these records should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The AOJ should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.

4. Thereafter, the issue of service connection for BPH should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

